948 A.2d 157 (2008)
195 N.J. 5
In the Matter of Gordon N. GEMMA, an Attorney at Law.
D-149 September Term 2007
Supreme Court of New Jersey.
May 30, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-282, concluding that GORDON N. GEMMA of OCEANPORT, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation), Rule 1:21-6(c) and (d) and RPC 1.14(d) (record-keeping violations);
And the Court having determined from its review of the matter that the appropriate quantum of discipline is an admonition;
And good cause appearing;
It is ORDERED that GORDON N. GEMMA is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.